 

 

 

 

 

Case 7:19-cr-00108-NSR Document 42 Filed 09/14/Pe==Page 1. of 2. .
USD. 6.) |
DOC MENT !
ELFC IRONICALLY FILED |
UNITED STATES DISTRICT COURT 1} DOC #:___
SOUTHERN DISTRICT OF NEW YORK DATE FILED: gq li [rez
USA, SCHEDULING
ORDER
- against -
19 Cr. 108 (NSR)
ERIK JACKSON,
Defendant(s).
x

 

ROMAN, D.J.:

In light of the recent Coronavirus Disease 2019 (““COVID-19”) pandemic
affecting New York, and given the directives provided by the Chief Judge of the
United States District Court for the Southern District of New York to limit in-person
court appearances due to the risk presented by COVID-19, it is hereby

ORDERED that the above case is scheduled for Status Conference via
teleconference on September 16, 2020 at 10:00 am.

To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3)
Press pound (#) to enter the teleconference as a guest.

In preparation for and while engaging in a teleconference, please follow these
guidelines:

1. Use a landline whenever possible.

2. Use handset rather than speakerphone.

3. Identify yourself each time you speak.

4. Be mindful that, unlike in a courtroom setting, interrupting can render both
speakers unintelligible.

5. Mute when not speaking to eliminate background noise, i.e., dog barking,
Case 7:19-cr-00108-NSR Document 42 Filed 09/14/20 Page 2 of 2

kids playing, sirens, papers shuffling, emails pinging, drinking, breathing. It all
comes through. This will also prevent interruptions. . |

6. Avoid voice-activated systems that don’t allow the speaker to know when
someone else is trying to speak and they cut off the beginning of words.

7. Spell proper names.

8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has either
come in or left the conference. Please be aware that the judge may need to clarify
that the reporter has not lost the line. (This has happened before, and the reporter had
to dial back in and tell the judge the last thing that the court reporter transcribed.)

SO ORD =
Dated: White Plains, New York LE ——

September 14, 2020 Ce
Hon. Nea S. Roman, U.S.D.J.
